Case 1:21-cr-00120-RCL Document 37 Filed 08/05/21 Page 1 of 1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

UNITED STATES OF AMERICA,
Plaintiff,
1:21-CR-00120-RCL
V.

SCOTT KEVIN FAIRLAMB,

Defendant.

 

[ ] ORDER
Upon consideration of Defendant’s Motion for Admission Pro Hac Vice of
Harley D. Breite, it is hereby ORDERED that the Motion is GRANTED. Harley D.
Breite is admitted pro hac vice and may appear on behalf of Defendant Scott

Kevin Fairlamb in the above-captioned matter.

Dated: ols 2021

ho ti thwlde

Judge Royce C. Lamberth
